Allowable Subject Matter
Claims 1-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of verifying a first property, the first property being that a relevant portion of the output data of an instantiation of the hardware design is the same if the instantiation is in the same state when that stage is enabled in a cycle by any set of inputs and any subsequent stages are enabled in subsequent cycles by a first minimal sequence of inputs, and verifying a second property, the second property being that the relevant portion of the output data of an instantiation of the hardware design is the same if the instantiation is in the same state (i) when that stage is enabled in a cycle and any subsequent stages are enabled in subsequent cycles by a second minimal sequence of inputs and (ii) when that stage is stalled, then that stage is enabled in a next cycle, and the subsequent stages are enabled in subsequent cycles by the second minimal sequence of inputs, in combination with other limitations as recited in claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2 July 2022




/ARIC LIN/Examiner, Art Unit 2851     


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851